Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 1 of 12 Page ID #:3068




                                                                          166
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 2 of 12 Page ID #:3069




                                                                          167
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 3 of 12 Page ID #:3070




                                                                          168
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 4 of 12 Page ID #:3071




                                                                          169
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 5 of 12 Page ID #:3072




                                                                          170
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 6 of 12 Page ID #:3073




                                                                          171
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 7 of 12 Page ID #:3074




                                                                          172
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 8 of 12 Page ID #:3075




                                                                          173
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 9 of 12 Page ID #:3076




                                                                          174
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 10 of 12 Page ID #:3077




                                                                           175
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 11 of 12 Page ID #:3078




                                                                           176
Case 2:15-cr-00704-SJO Document 337-3 Filed 10/26/18 Page 12 of 12 Page ID #:3079




                                                                           177
